Citation Nr: 0711927	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for right knee 
degenerative joint disease.

3.  Entitlement to service connection for left knee 
degenerative joint disease.

4.  Entitlement to service connection for residuals of a 
fractured right ankle.

5.  Entitlement to service connection for residuals of a 
fractured foot.  

6.  Entitlement to service connection for residuals of a low 
back injury. 

7.  Entitlement to service connection for left hip 
degenerative joint disease.

8.  Entitlement to service connection for right hip 
degenerative joint disease.

9.  Entitlement to service connection for chest pain.  

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1951 
to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO). 


FINDINGS OF FACT

1.  Left shoulder bursitis was not shown in service, and any 
current left shoulder bursitis is unrelated to service or a 
disease or injury of service origin.

2.  Right knee degenerative joint disease was not shown in 
service, and any current right knee degenerative joint 
disease is unrelated to service or a disease or injury of 
service origin.

3.  Left knee degenerative joint disease was not shown in 
service, and any current left knee degenerative joint disease 
is unrelated to service or a disease or injury of service 
origin.

4.  A fractured right ankle was not shown in service, and any 
current residuals of a fractured right ankle are unrelated to 
service or a disease or injury of service origin.

5.  A fractured foot was not shown in service, and any 
current residuals of a fractured foot are unrelated to 
service or a disease or injury of service origin.

6.  A low back injury was not shown in service, and any 
current residuals of a low back injury are unrelated to 
service or a disease or injury of service origin.

7.  Left hip degenerative joint disease was not shown in 
service, and any current left hip degenerative joint disease 
is unrelated to service or a disease or injury of service 
origin.

8.  Right hip degenerative joint disease was not shown in 
service, and any current right hip degenerative joint disease 
is unrelated to service or a disease or injury of service 
origin.  

9.  Chest pain was not shown in service, and any current 
chest pain is unrelated to service or a disease or injury of 
service origin.  


CONCLUSIONS OF LAW

1.  Left shoulder bursitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2006).

2.  Right knee degenerative joint disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

3.  Left knee degenerative joint disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

4.  Residuals of a fractured right ankle were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
; 38 C.F.R. § 3.303.

5.  Residuals of a fractured foot were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) ; 
38 C.F.R. § 3.303.

6.  Residuals of a low back injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) ; 
38 C.F.R. § 3.303.

7.  Left hip degenerative joint disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
; 38 C.F.R. § 3.303.

8.  Right hip degenerative joint disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
; 38 C.F.R. § 3.303.  

9.  Chest pain was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) ; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant pre-adjudication VCAA notice by 
letters dated in October 2003 and December 2003.  In the 
notices, the appellant was informed of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  The appellant was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims.
 
As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable and effective dates, as the claims 
of service connection are denied, there can be no possibility 
of any prejudice to the appellant with respect to any such 
defect in the VCAA notice as required under Dingess at 19 
Vet. App. 473.

To the extent that any particular aspect of the VCAA notice 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect has been 
cured without prejudice to the appellant because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

It is noted at this juncture, that the veteran's service 
medical records are not available for review.  The National 
Personnel Records Center has certified that the veteran's 
records were "fire related" and that they were unable to 
locate them.  It is also noted, however, that the RO made 
diligent efforts to comply with the procedural protections 
outlined by the United States Court of Appeals for Veterans 
Claims (CAVC) in Dixon v. Derwinski, 3 Vet. App 261 (1992), 
for those veterans whose records are unavailable.  

The RO undertook a reasonably exhaustive search for the 
veteran's service medical records, and that any further 
efforts are not justified.  The appellant has insisted that a 
decision on his claims be made with the documents that are of 
record and that no more effort is made to continue searching 
for his service medical records.  Notwithstanding, the Board 
recognizes its heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt in cases 
where service medical records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board will proceed in that manner.

The RO did obtain post-service private and VA medical records 
as they were identified by the veteran.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the 
appellant in developing the facts pertinent to the issues is 
required to comply with the duty to assist under the VCAA.  

The veteran was provided with a VA medical examination in 
October 2003, but the report of that examination did not 
contain an opinion regarding the origin of the disabilities 
under consideration.  The Board, however, specifically 
declines to undertake further development to provide a 
medical examination to obtain a medical opinion with respect 
to the claims because there is no evidence of treatment for 
the claimed disorders either in service or for decades 
following service.  Thus, while there may be current 
diagnoses of the claimed disabilities, there is no indication 
that these disabilities are related to service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In view of the absence 
of service medical records and any nexus statements in the 
post-service treatment records, any opinion relating 
pertinent disability to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim." 38 
USCA 5103A(a)(2).

The Veteran's Contentions

The appellant alleges that he currently has the several 
disorders at issue, namely left shoulder bursitis, right knee 
degenerative joint disease, left knee degenerative joint 
disease, residuals of a fractured right ankle, residuals of a 
fractured foot, residuals of a low back injury, left hip 
degenerative joint disease, right hip degenerative joint 
disease, and chest pain, and that all the disorders are 
related to injuries he sustained in a serious motor vehicle 
accident in November 1954 during his period of service. 

Principles of Service Connection 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Factual Background

The veteran served on active duty from March 1951 to March 
1955.  Despite considerable efforts on the part of the RO to 
obtain his service medical records, none were found.  

The veteran has stated he was in an automobile accident in 
1954 and spent a month in the hospital at Camp Carson in 
Colorado Springs Colorado. His statement is corroborated by 
his wife and brother-in-law.  The hospital has reported that 
they have no record of that hospital stay. 

The earliest post-service medical records in the claims file 
with respect to any of the claimed disabilities are dated in 
March 1992, some 37 years following discharge from active 
service.  These records document the veteran's complaints of 
left shoulder pain, without comment as to its origin.  

Private medical records dated in January 2000 document 
treatment of the veteran for left shoulder pain, without 
comment as to its origin.  Contemporaneous Electrocardiogram 
(ECG) revealed diffuse nonspecific T abnormalities.  

The veteran has indicated the presence of other private 
treatment records prior to 1982.  All indicated providers 
were contacted by the RO, but none provided any records of 
treatment for any of the claimed conditions prior to 1992.

The veteran underwent VA examination in October 2003.  The 
report of the examination noted, by history, the veteran's 
report of having been injured in an automobile accident in 
1954 during service.  Following examination, the resulting 
diagnoses were right knee degenerative joint disease, left 
knee degenerative joint disease, residuals of a right ankle 
sprain with residual degenerative changes, bilateral pes 
planus, degenerative disc disease of the lumbosacral spine, 
left hip degenerative joint disease, and right hip 
degenerative joint disease.  The VA examiner offered no 
opinion regarding the etiology of any of these disabilities, 
and did not comment on the veteran's history regarding the 
1954 automobile accident.  

In October 2003 and July 2005, the veteran submitted 
statements from his spouse, daughter, and brother-in-law 
supporting his claim that he had a serious automobile 
accident during service that has resulted in his current 
disorders.

Analysis 

The statements of the veteran, his wife and brother-in-law 
regarding the occurance of an automobile accident in 1954 and 
his subsequent hospitalization at the Camp Carson hospital 
are considered credible.  Unfortunately, by themselves, they 
are insufficient for entitlement to service connection for 
the claims on appeal.

The veteran, his wife and brother-in-law believe that the 
disorders at issue are directly related to the veteran's 
experiences in service.  None of them, however, have been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay medical opinions, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).  

This is so even if the veteran's lay statements regarding the 
etiology of the disabilities at issue are contained within a 
medical examination report.  A medical opinion based solely 
on a history reported by the claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  In this case, the VA 
examiner who examined the veteran for VA compensation 
purposes in October 2003, simply noted the history offered by 
the veteran.  Neither this examination report nor any other 
medical record went further and offered an opinion that 
related any of the current disorders at issue to service.  

The fact that the first documented complaints of record, of 
any of the disorders at issue (the left shoulder disorder), 
are dated in 1992, approximately 37 years following the 
appellant's separation from service, weighs heavily against 
the claims. 

Given the absence of any evidence of any medical treatment 
for 37 years following discharge, and in the absence of any 
competent medical evidence that any of the claimed 
disabilities are related to an in-service injury or disease, 
the preponderance of the evidence is against the claims for 
service connection; there is no doubt to be resolved; and 
service connection is not warranted.  



ORDER

Entitlement to service connection for left shoulder bursitis 
is denied.

Entitlement to service connection for right knee degenerative 
joint disease is denied.

Entitlement to service connection for left knee degenerative 
joint disease is denied.

Entitlement to service connection for residuals of a 
fractured right ankle is denied.

Entitlement to service connection for residuals of a 
fractured foot is denied.

Entitlement to service connection for residuals of a low back 
injury is denied 

Entitlement to service connection for left hip degenerative 
joint disease is denied.

Entitlement to service connection for right hip degenerative 
joint disease is denied.

Entitlement to service connection for chest pain is denied.





______________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


